Exhibit 10(ff)

May 31, 2011

Mr. Martin F. Ellis

3482 Roundwood Road

Hunting Valley, Ohio 44022

Dear Martin:

The purpose of this letter agreement (the “Agreement”) is to detail the terms
and conditions of your separation from Agilysys, Inc. (the “Company”). As of the
close of business on the date of the Company’s 2011 Annual Meeting (the
“Separation Date”), your employment with Agilysys will terminate. You will cease
serving as President and Chief Executive Officer of the Company effective
May 31, 2011, but will remain a Director of the Company from May 31, 2011
through the Separation Date. On the Separation Date, you will resign from all
positions with the Company and its subsidiaries.

1) Severance and Benefits. Subject to paragraph 2 below, you will receive the
following payments and benefits:

a) Salary and Benefits. Through your Separation Date, you will continue to
receive a salary at your current rate and pay intervals, and you will continue
to be eligible to participate in all employee benefits programs currently
available to you.

b) Severance. You will be entitled to the severance benefits set forth in your
Change of Control Agreement, as amended, originally dated June 30, 2003, and as
subsequently amended through December 31, 2008 (the “Change of Control
Agreement”) and incorporated by reference herewith, payable in connection with a
termination without Cause, as defined in the Change of Control Agreement. A
schedule of these benefits is attached as Exhibit A. You expressly waive and
relinquish any rights you may have to any severance benefits to which you are
not entitled or vested as of the date of this Agreement under any other program,
agreement, or policy.

c) Annual Incentives. You will be eligible for a FY11 annual incentive in an
amount to be determined by the Compensation Committee of the Board of Directors
of the Company upon final sign-off by the Company’s independent auditor of the
FY11 financial results. Your payout under the FY11 AIP for MBO’s will be at 100%
of MBO target.

d) Vacation Pay. You will continue to accrue vacation days through the
Separation Date and will be paid for all accrued and unused vacation days as of
your Separation Date.

e) Equity Awards. All vested and unvested equity awards as of the Separation
Date shall be governed by the Stock Incentive Plans pursuant to which they were
granted and the Grant Agreements you were awarded (all such Grant Agreements are
incorporated by reference herewith). Equity-based award benefits will be treated
in accordance with a termination without Cause, as defined in the relevant Grant
Agreements and plan documents.



--------------------------------------------------------------------------------

Mr. Martin F. Ellis

May 31, 2011

Page 2

 

f) Outplacement. As further consideration for the execution of this Agreement,
the Company will pay outplacement fees and expenses for outplacement services
charged by Ratliff & Taylor for a period of twelve months from your Separation
Date, such fees and expenses to be limited to $50,000.

2) Severance Conditions. Receipt of the FY11 annual incentive outlined above in
Section 1(c) and of the benefits outlined above in Section 1(f) shall be
conditioned upon your:

a) Performing all of the following tasks in accordance with acceptable
performance standards through the Separation Date:

i) providing reasonable assistance to the Company in connection with a smooth
and orderly transition of your responsibilities;

ii) performing such other duties reasonably requested of you by the Chairman of
the Board;

b) Assisting in the preparation of and filing with the Securities and Exchange
Commission the FY11 Form 10-K of the Company and taking customary actions and
executing customary representation letters, certifications and other documents
in connection therewith;

c) Use of reasonable best efforts to obtain vendor consents required by the
Company’s Stock Purchase Agreement, dated May 27, 2011 relating to the sale of
the Company Technology Solution Group business;

d) Being reasonably available during normal business hours to work on matters as
assigned by the Chairman of the Board of the Company; and

e) Executing the Release attached as Exhibit B and not revoking your release of
claims under the Age Discrimination in Employment Act in accordance with the
terms therewith.

3) Voluntary Resignation, Death, Disability, or Permitted Revocation.
Notwithstanding anything in this Agreement to the contrary, if you voluntary
resign, die or become disabled prior to the Separation Date, you will forfeit
all severance payments and other benefits outlined in this Agreement and your
separation will instead be governed by the terms of the Change of Control
Agreement.

4) Severability. If any part of this Agreement is found to be unlawful or
unenforceable to any extent, every other part of this Agreement shall remain
fully valid and enforceable to the maximum extent permitted by law. However, if
any portion of Release is found to be unlawful or unenforceable, then you agree
to return the FY11 annual incentive outlined above in Section 1(c) and the
monies paid on your behalf as outlined above in Section 1(f).



--------------------------------------------------------------------------------

Mr. Martin F. Ellis

May 31, 2011

Page 3

 

5) Cooperation. If any federal, state, or local administrative agency is
required to approve any part of this Agreement, including the attached Release,
before it can be effective, I agree to cooperate and perform any act necessary
or requested to bring about that approval.

6) Miscellaneous.

a) Executive Officer Status. After the Separation Date, as a former executive
officer and Director of the Company you will continue to be subject to
Section 16 of the Securities Exchange Act of 1934. Please call Kathleen Weigand
if you have any questions regarding Section 16.

b) Benefits. Notwithstanding any other provision of this Agreement, the
continued availability of any employment benefits is subject to the continued
existence of the applicable benefits plans of the Company, the terms of all
applicable benefits plans of the Company, as such terms and conditions are in
effect from time to time in the future, and changes in governing laws and
regulations applicable to the benefit plans. Nothing in this Agreement is meant
to in any way restrict the ability of the Company to amend or eliminate any of
such plans, according to the terms thereof.

c) Taxes. Any payments made by the Company hereunder are subject to applicable
federal, state and local tax withholding. It is expressly understood that the
Company makes no representations or warranties regarding the tax implications of
the compensation and benefits paid under this Agreement, including without
limitation, under Section 409A of the Internal Revenue Code of 1986, as amended
and applicable administrative guidance and regulations.

d) Attorney. You understand and acknowledge that you have the right to consult
an attorney regarding the terms of this Agreement prior to your signing this
letter, that you have been given ample time to do so and that whether or not you
have done so is totally your choice.

e) Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of you and your legal representatives, heirs, and beneficiaries and the
Company and its successors and assigns.

f) Headings. The headings in this Agreement exist only for the sake of
convenience. The headings do not constitute part of this Agreement.

g) Governing Law. The terms of this Agreement will be governed by the laws of
the State of Ohio.



--------------------------------------------------------------------------------

Mr. Martin F. Ellis

May 31, 2011

Page 4

 

7) Entire Agreement. There are no other agreements, contracts, or promises other
than those set forth in this Agreement and the payment obligations set forth in
your Change of Control Agreement, Grant Agreements and the accompanying Stock
Incentive Plans. This Agreement supersedes all other earlier agreements,
contracts, understandings, and promises made between us, whether express or
implied. Notwithstanding the foregoing, any prior agreements that may exist
between you and the Company concerning your obligation to refrain from unfair
competition against the Company, and to preserve the Company’s confidential
business information and trade secrets, shall remain in force according to the
terms thereof. In making your decision to sign this Agreement, you are not
relying on any promise that the Company or its employees or agents have made to
you, other than the promises that are actually set forth in writing in the text
of this document.

Sincerely,

Keith Kolerus

Chairman of the Board

Agilysys, Inc.

 

AGREED AND ACCEPTED:

  

I agree to waive my right to revoke my acceptance of this Agreement:

 

  

 

Martin F. Ellis

  

Martin F. Ellis

Date:                                                                       
                                       

  

Date:                                                                       
                                 